ORDER

PER CURIAM.
AND NOW, this 30th day of July, 2015, the Petition for Allowance of Appeal is GRANTED. The issues are:
(1) Did [the] Commonwealth Court contravene United States Supreme Court .precedent by limiting forfeitures to instrumentalities of the underlying offense?
(2) Did the Commonwealth Court contravene this Court’s and United States Supreme Court’s precedent by adopting a subjective test, including criminal culpability, for an excessive fine that is unworkable and illogical?
(3) Did the Commonwealth Court act beyond its authority and contravene this Court’s precedent and the Forfeiture Act by holding that an innocent owner defense is proven even where the owner knew of drug sales from her property by her adult son and did nothing to stop them?